
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1763
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2010
			Ms. Ros-Lehtinen
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Directing the Secretary of State to
		  transmit to the House of Representatives copies of all classified Department of
		  State documents assessed by the Department to have been unlawfully disclosed
		  and provided to WikiLeaks and public press outlets.
	
	
		That the Secretary of State is directed to
			 transmit to the House of Representatives, not later than 7 days after the date
			 of the adoption of this resolution, copies of all classified Department of
			 State documents assessed by the Department as of the date of the adoption of
			 this resolution to have been unlawfully disclosed and provided to WikiLeaks and
			 select public press outlets, as referenced in the November 27, 2010, letter by
			 the Department of State Legal Adviser, Harold Hongju Koh, to Ms. Jennifer
			 Robinson, attorney for Mr. Julian Assange, which notes the approximately
			 250,000 documents that have been provided to select press outlets by
			 WikiLeaks.
		
